TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00367-CV



   Indemnity Insurance Corp. f/k/a Indemnity Insurance Corp. of DC, RRG, Appellant

                                                  v.

     Austin Lucky Lounge, LP; Austin Lucky Lounge GP, LLC; William Muntz; and
                          Kenneth George Blank, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-11-002076, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant Indemnity Insurance Corp. f/k/a Indemnity Insurance Corp. of DC, RRG

has filed a motion to stay this case until May 7, 2014. We grant the motion. The cause is stayed

until May 7, 2014, at which time the stay will be automatically lifted. Appellant’s reply brief is due

on June 6, 2014.

               It is so ordered on January 22, 2014.

Before Chief Justice Jones, Justices Pemberton and Field